                                                                  
                                                                   Case ÿ2:15-cv-01841-APG-EJY
                                                                                    ÿÿÿ                       ÿ83
                                                                                                                                 Document          ÿÿFiled
                                                                                                                                                        ÿ¡¢£¤08/31/20
                                                                                                                                                              ÿ¥¦¥ÿÿPage
                                                                                                                                                                         ÿ§1ÿofÿ2ÿ̈©
                                                                   ÿ
                                                                0ÿ .ÿ /010"ÿ+0    *ÿ2+,ÿ3*ÿ0!ÿ5"8-*ÿÿÿ
                                                                2ÿ 40           567ÿ150809:;.6.;06*<34ÿ
                                                                        >-#$ÿ*ÿ%$+!ÿ"-*ÿ
                                                                      =.
                                                                3ÿ 40      /010ÿ+02ÿ3*ÿ0593ÿ
                                                                                 567ÿ?0<:5.9:;.6.;06*<34ÿ
                                                                   @     ÿ$*ÿA@"!ÿ"-*ÿ
                                                                4ÿ ./010ÿ+02ÿ3*ÿ9578ÿÿ
                                                                5ÿ 40
                                                                   @76ÿ        5%67ÿ$+
                                                                                       :02.89:         ;.6.;06*<34ÿ
                                                                                                  ÿ+,ÿ
                                                                6ÿ $02Dÿ5ÿ.        .  ;0D8!ÿÿ0
                                                                                        0      .  /2B05180ÿ2
                                                                                                            ÿ8*!0ÿ"3C95ÿB.ÿ00ÿ
                                                                                                              9
                                                                7ÿ .
                                                                    (GH 0H<6I.DJE5K45
                                                                                    F368..7ÿ7&ÿ&7722'ÿ'4ÿ4885533330ÿÿ
                                                                8ÿ                   LMNÿPIJÿQRSÿTKULNHVLKHNÿWXÿYYZÿ                                ÿ
                                                                9ÿ                                                       [ \ÿ]^]ÿ\ÿ] _ÿ_[ÿ
                                                               0ÿ ÿ                                                              \ ] _ÿ`ÿa^\^ÿ
                                                                     ÿ
                                                               00ÿ ,>bÿ$,ÿ" >%!ÿ$$>!ÿ0ÿ(632510ÿÿ>0D.ÿ3*ÿ2705</ 0840d%=gÿ
                                                               02ÿ >34E08c!ÿ                                    d  60 58 B5ee
                                                                                                                            !ÿ                     ÿ
                                                                                                                                                     h[\ÿiÿ\`^[ÿ^^ ]ÿ
                                                                     /  D*  ÿ
         7625ÿÿÿ!ÿ"#ÿ00ÿ




                                                                                                                                                     ]jjÿikÿh]ÿ
ÿ ÿÿ




                                                               03ÿ ÿ                                                                                                       ÿÿ
                               ÿ&72'ÿ48533 ÿ()ÿ&72'ÿ485330ÿ
              $"ÿ%"!ÿ ÿ89039ÿ




                                                                     +(     d   ÿ       "
                                                               04ÿ $545B.1ÿ$50f565Bcÿ>34E08c!ÿ   "         ÿ5  !ÿ$$  >!ÿ0 ÿ./0 1 0  ÿ
                                                                     ÿ                                                                             ÿÿ
                                                               05ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ.e.8108B*ÿ                                 ÿ
                                                               06ÿ +(dÿ ""ÿ5!ÿ$$>!ÿ0ÿ./010ÿ ÿÿÿ
                                                               07ÿ $5ÿ>345        B.1ÿ$50f565Bcÿ>34E08c!ÿ
                                                               08ÿ ÿ C8B.2l>23DDÿ>605408B!ÿ
                                                               09ÿ /ÿD*ÿ
                                                               2ÿ >3  ,>bÿ              $ÿ0,ÿ        " >%!          ÿ=$$>!ÿ0ÿ!(ÿ06382ÿ510ÿ
                                                                            4E      0  8c m     8 1ÿ"  AAÿ           g* ÿ  ,"
                                                               20ÿ 5ÿ815/51C06!ÿ
  ÿ




                                                               22ÿ >3C8B.2l>23DDÿ.e.8108BD*ÿ
                                 ÿ




                                                               23ÿ                     F5Dÿ40BB.2ÿ<04.ÿf.e32.ÿBF.ÿ>3C2Bÿ38ÿ+(dÿ8/.DB4.8BDÿ5nÿppqrsÿtuvwxyzÿ{|B538ÿe32ÿ
                                                               24ÿ =C1;4.8Bÿfcÿ.e0C6Bÿ0;058DBÿ"F.22.BFÿg*ÿ=38.Dÿtuq}|ss~y'*ÿA0/58;ÿ<38D51.2.1ÿBF.ÿ
                                                               25ÿ 43B538!ÿ58<6C158;ÿBF.ÿ1.<6020B538Dÿ0BB0<F.1ÿBF.2.B3!ÿBF.ÿ>3C2Bÿ40:.DÿBF.ÿe3663 58;ÿe58158;Dÿ3eÿe0<Bÿ
                                                               26ÿ 081ÿ<38<6CD538Dÿ3eÿ60 7ÿ
                                                               27ÿ
                                                               28ÿ
                                                                                                                                                  ÿ0ÿÿ
                                                                     ÿ
                                                                    ÿ2:15-cv-01841-APG-EJY
                                                                   Case      ¡¢£ÿÿÿ¤¥                             ¦§¨©ÿ83
                                                                                                                                Document   ÿÿFiled
                                                                                                                                                ÿª«¬­08/31/20
                                                                                                                                                      ÿ®¯®ÿÿPage
                                                                                                                                                                 ÿ°2ÿ±ofÿ¥²2ÿ±
                                                                    ÿ
                                                                0ÿ 0*ÿ ,-ÿ./01203ÿ09!ÿ209!ÿ4(5ÿ67809ÿ:ÿ;3.<<;.1=8:7->ÿ?;(ÿ.*ÿ46@ÿ6.3ÿAB70>ÿ>7>80ÿ:-9ÿ
                                                                2ÿ 7-CB-D>7/0ÿ308706ÿ:E:7-<>ÿ;3.<<060-9:->!ÿ308:>7-Eÿ>.ÿ30:8ÿ=3.=03>Fÿ8.D:>09ÿ:>ÿ8223ÿ,:<7<ÿ48..1ÿ
                                                                3ÿ ">300>!ÿ.3>Gÿ$:<ÿ0E:<!ÿ0/:9:ÿ8985Hÿ5:3D08ÿ.*ÿ024 7302 32ÿIJKLMÿOPQRMPKSTUVÿÿ
                                                                4ÿ 2*ÿ ;3.<<060-9:->ÿ6:7809ÿ>.ÿ:-<W03ÿ>G0ÿD.1=8:7->ÿW7>G7-ÿ>G0ÿ209:Fÿ>710ÿ8717>ÿ<0>ÿ6.3>Gÿ7-ÿ
                                                                5ÿ (;5ÿ02*ÿG0ÿ;803Xÿ.6ÿ>G0ÿ;.B3>ÿ:==3.=37:>08Fÿ0->0309ÿ:ÿ906:B8>ÿ:E:7-<>ÿ;3.<<060-9:->ÿ.-ÿ
                                                                6ÿ :3DGÿ26!ÿ22*ÿÿ
                                                                7ÿ 3*ÿ ;3.<<060-9:->ÿ7<ÿ-.>ÿ7-D.1=0>0->!ÿ:-ÿ7-6:->!ÿ.3ÿ<03/7-Eÿ7-ÿ>G0ÿ#-7>09ÿ">:>0<ÿ1787>:3F*ÿ
                                                                8ÿ 4*ÿ 4(5ÿ<B217>>09ÿD3097280ÿ0/790-D0ÿ7-ÿ<B==.3>ÿ.6ÿ7><ÿ1.>7.-ÿ7-ÿ>G0ÿ6.31ÿ.6ÿ9.DB10-><ÿ
                                                                9ÿ .2>:7-09ÿ63.1ÿ>G0ÿ,667D7:8ÿ0D.39<ÿ.6ÿ>G0ÿ;8:3Xÿ;.B->Fÿ0D.3903ÿ:-9ÿ90D8:3:>7.-<ÿ1:90ÿB-903ÿ
                                                               0ÿ =0-:8>Fÿ.6ÿ=03CB3Fÿ>G:>ÿ901.-<>3:>0ÿ=371:ÿ6:D70ÿE3.B-9<ÿ<B667D70->ÿ>.ÿ0->03ÿ906:B8>ÿCB9E10->ÿ:E:7-<>ÿ
                                                               00ÿ ;3.<<060-9:->*ÿ
                                                               02ÿ             ,Y!ÿZ(,!ÿ=B3<B:->ÿ>.ÿ(;5ÿ55&2'&2'!ÿG:/7-EÿD.-<790309ÿ>G0ÿ0/790-D0ÿ:-9ÿ
         7625ÿÿÿ!ÿ"#ÿ00ÿ
ÿ ÿÿ




                                                               03ÿ 1:90ÿ>G0ÿ6.30E.7-Eÿ67-97-E<ÿ.6ÿ6:D>ÿ:-9ÿD.-D8B<7.-<ÿ.6ÿ8:W!ÿ:-9ÿ67-97-EÿE..9ÿD:B<0!ÿÿ
                               ÿ&72'ÿ48533 ÿ()ÿ&72'ÿ485330ÿ
              $"ÿ%"!ÿ ÿ89039ÿ




                                                               04ÿ ÿ ÿ"ÿ,!ÿ[#%ÿÿ;ÿ>G:>ÿ;3.<<060-9:->!ÿ"G0330>Gÿ\*ÿ
                                                               05ÿ [.-0<!ÿ:-Fÿ<BDD0<<.3<ÿ:-9ÿ:<<7E-<!ÿG:/0ÿ-.ÿ37EG>!ÿ>7>80ÿ.3ÿ7->030<>ÿ7-ÿ>G0ÿ53.=03>Fÿ:-9ÿ>G:>ÿ4(5ÿ7<ÿ
                                                               06ÿ >G0ÿ37EG>6B8ÿ>7>80ÿ.W-03*ÿ
                                                               07ÿ ÿ ÿ"ÿ(#Zÿ,ÿ>G:>ÿ>G7<ÿCB9E10->ÿ9.0<ÿ-.>ÿ:9CB97D:>0ÿ4(5]^ÿ_àbc^ÿadabe^Kfÿ
                                                               08ÿ .3ÿ>G0ÿ9060-<0<ÿ.6!ÿ:-Fÿ.>G03ÿ=:3>Fÿ>.ÿ>G7<ÿD:<0*ÿ
                                                               09ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                               2ÿ ÿÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ #                                                    ÿ""ÿ";ÿ[#%ÿ
                                                                                                                                       :>09ghhhhAugust
                                                                                                                                                    hhhhhhh31,
                                                                                                                                                            hhhh2020
                                                                                                                                                                 hhhhhhhhhÿÿ ÿ
                                                               20ÿ ijkljmnopqqrÿkptuvnnjwÿtrxÿ
  ÿ




                                                               22ÿ ÿ ÿÿ
                                 ÿ




                                                               23ÿ y[<"
                                                                      yÿz,ÿ
                                                                          {k|%*}ÿÿ~
                                                                                       ÿ
                                                                                         {nv}j!ÿÿ"*ÿ ÿ
                                                               24ÿ 0   /:9:ÿ4:3ÿ.*ÿ03375ÿ
                                                                    7625ÿ0:-ÿ:3>7-ÿ3*!ÿ">0*ÿ00ÿ
                                                               25ÿ $:nn<|ÿ}0jEr:k<ÿo!|ÿÿÿ
                                                                                            ÿ89039ÿ
                                                                                                  :}Fÿ.j6kÿnB
                                                                                                              ujE}Bnk<ÿ>!ÿ2ÿ2ÿ
                                                               26ÿ  ÿ        >G   7< ÿ
                                                                                          2 6>Gÿ9                                 *ÿ
                                                               27ÿ
                                                               28ÿ
                                                                                                                                          ÿ2ÿÿ
                                                                    ÿ
